In addition to this error committed by the court in the admission of the confession of defendant, we are of opinion, even taking the confession to have been properly admitted, and as part of the evidence that the testimony is not sufficient to establish the guilty complicity of defendant in the taking or theft of the hogs, however much it may show his conduct and subsequent connection with the stolen property to be reprehensible in morals and law.
Judgment reversed and cause remanded.
White, P. J.